Citation Nr: 1646032	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  12-11 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for hemorrhoids. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1989 to September 1989 and from December 1990 to September 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  


FINDING OF FACT

The Veteran's service-connected hemorrhoid condition is manifested by symptoms equivalent in severity, frequency, and duration to the symptoms corresponding to a 10 percent rating.  


CONCLUSION OF LAW

The criteria for a 10 percent rating, but not higher, for hemorrhoids are satisfied.  . 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.114, Diagnostic Code 7336 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by a November 2010 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the Veteran's service treatment records, and private treatment records have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  

Additionally, VA examinations were performed in April 2011 and February 2016 that included consideration of the Veteran's medical history and set forth all pertinent findings, such that the Board is able to make a fully informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2015).  There is no evidence indicating that there has been a material change in the severity of his service connected hemorrhoids since the last examination in February 2016.  See 38 C.F.R. § 3.327(a) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability).  Thus, further examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); accord VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the duty to assist is satisfied.

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  





II. Analysis

The Veteran asserts that a compensable rating is warranted for his service connected hemorrhoids.  VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2015).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 125; 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The Veteran was awarded service connection for hemorrhoids and granted an initial noncompensable (i.e., zero percent) evaluation effective November 16, 2010.  The Veteran's hemorrhoid disability is rated under 38 C.F.R. § 4.114, Diagnostic Code (DC or Code) 7336.  Under this Code, a noncompensable rating is warranted where hemorrhoids are mild or moderate in degree.  A 10 percent rating is warranted where they are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences, and a maximum 20 percent rating is warranted where there is persistent bleeding with secondary anemia, or with fissures. 38 C.F.R. § 4.114, DC 7336 (2015).

Descriptive words such as "mild" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2015). The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision. 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015).

Based on the evidence of record, the Board finds that the Veteran's hemorrhoids have manifested to a level warranting a 10 percent rating.  Specifically, the disorder has been productive of mild to moderately severe hemorrhoids, with periodic bleeding, evidencing frequent recurrences.  However, there is no medical evidence that his hemorrhoids that have been large or thrombotic, irreducible, not productive of excessive redundant tissue, persistently bleeding with secondary anemia, or with fissures.  The Board finds that the Veteran's hemorrhoids more nearly approximate the criteria required for 10 percent rating.  38 C.F.R. § 4.7 (2015). 

As stated above service connection was granted with an effective date of November 16, 2010.  Therefore, evidence from that date will be considered.  See Fenderson, supra.  

A February 2011 VA examination revealed that the Veteran reported persistent bleeding from hemorrhoids without thrombosis, incontinence, or discharge.  Upon examination, the examiner noted moderate internal and small and non-tense external hemorrhoids.  There was no evidence of prolapse, thrombosis, bleeding, fissures, and no evidence of redundant tissue.  

A February 2015 statement from the Veteran detailed daily, and sometimes severe, pain.  He reported the need to use baby wipes, and further noted that his diet affected his hemorrhoids, requiring him to abstain from spicy foods, chocolate, and dairy products.  

An October 2015 VA examination once again showed hemorrhoids.  The Veteran reported local discomfort and intermittent bleeding with a diagnosis of recurrent hemorrhoids status post four surgeries.  The examiner noted a mild or moderate external hemorrhoid upon examination.  There were no persistent bleeding or fissures noted on examination.  The examiner also stated that as a result of his hemorrhoids, the Veteran had multiple surgeries including one after service with persistent symptoms and that his treatment plan included proctofoam as needed. 

The Veteran testified before the Board in September 2016.  He reported that he was self-treating his condition, including with the use of baby wipes and naproxen every day and hydrocortisone as needed.  He noted that twice a week, he experienced a lot of pain, bleeding, and burning.  He also stated that he was unsure if he had fissures or not but that he was told by a provider that treated his condition that he had fissures.  Symptomatically, he stated that he experienced bleeding and pain from the surgical site created in his 2006 hemorrhoidectomy.  He reported burning and pain twice a week but was not receiving on-going treatment.  

The Veteran is competent to report on symptoms that are capable of lay observation, Layno v. Brown, 6 Vet. App. 465 (1994), and thus his endorsements of burning, aching, itching, and intermittent bleeding are competent and probative that such symptoms are occurring.  Thus, based on the foregoing medical and lay evidence, a 10 percent rating is assigned throughout the rating period.  

However, there has been no evidence - to include in written or oral testimony from the Veteran - that his hemorrhoids have been persistently bleeding with anemia.  Rather, his testimony and statements show that he has intermittent bleeding.  Also, although the Veteran reported that he was informed that he may have fissures, both the February 2011 and October 2015 VA examinations were silent on whether there were fissures present.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). Without competent and credible evidence of symptoms of persistent bleeding or fissures sufficient to outweigh the probative medical evidence, a 20 percent rating cannot be assigned. 38 C.F.R. § 4.114, Diagnostic Code (DC or Code) 7336.  

Having evaluated hemorrhoids on a schedular basis, the Board has also considered whether referral for an extraschedular rating is warranted for the same.  Referral of the Veteran's hemorrhoid condition for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The schedular rating criteria used to rate the Veteran's service-connected hemorrhoids, reasonably describe and assess his disability level and symptomatology.  A comparison of his symptoms and resulting functional impairment with the schedular criteria does not show 'such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards.' 38 C.F.R. § 3.321(b).  In this regard, as explained above, the Veteran's symptoms - namely mild to moderate hemorrhoids with pain and bleeding intermittently - are contemplated by the provisions of the rating schedule.  The evidence does not show unique or unusual symptomatology regarding the Veteran's service-connected hemorrhoids that would render the schedular criteria inadequate. Although a given symptom may not be specifically mentioned in the General Rating Formula, the symptoms set forth therein are not meant to constitute an exhaustive list but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan, 16 Vet. App. at 442.  Thus, the fact that a given symptom is not mentioned in the rating criteria is not in itself a basis for extraschedular referral absent evidence that it produces disability distinct from, or more severe than, the levels of disability contemplated by the schedular criteria such as to render their application impractical.  Here, the evidence shows that the Veteran does not have signs, symptoms, or functional impairment resulting in disability distinct from, or more severe than, the disability picture contemplated by a 10 percent rating under the General Rating Formula, such as to render application of the regular schedular standards impractical. The schedular evaluation is adequate, and referral for consideration of extra-schedular evaluation is not required. 

The degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1. The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Thus, the schedular criteria are generally assumed to adequately account for an individual's circumstances, even if they do not specifically address such circumstances or challenges unique to the claimant. See id.; 38 C.F.R. § 4.1; cf. VAOPGCPREC 6-96 (August 16, 1996) (holding that the fact that circumstances specific to a claimant may cause the effects of a service-connected disability to be more profound in that claimant's case does in itself provide a basis for extraschedular referral).

In short, there is no indication that the Veteran's symptoms and clinical findings are so exceptional or unusual in relation to the schedular criteria such as to render application of the rating schedule impractical.  Thus, as the first Thun factor is not satisfied, consideration of the other Thun factors is moot, and the Board will not refer the case for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 114.


ORDER

Entitlement to an initial disability rating of 10 percent, but not higher, for hemorrhoids is granted, subject to the law governing payment of monetary benefits.  



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


